Case: 3:92-cv-00333-WHR Doc #: 579 Filed: 08/11/21 Page: 1 of 1 PAGEID #: 5862



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF omo
                                  WESTERN DMSION (DAYTON)


 ART SHY, et al.
                                         Plaintiffs,
                                                       Case No. 3:92-CV-00333
 vs.
                                                       District Judge Walter H. Rice
 NAVISTAR INTERNATIONAL
 CORPORATION, et al.
                     Defendants.




                                ORDER SUSTAINING DEFENDANTS'
                               MOTION TO MODIFY CONSENT DECREE

         Upon consideration of Defendants' Motion to Modify the 1993 Consent Decree, Dkt. 575

(hereafter the "Motion"), and the written submissions related to the Motion, and for good cause

shown, it is hereby ORDERED that the Motion is SUSTAINED. The Court finds that good cause

exists to modify the 1993 Consent Decree (Dkt. 327) on a going forward basis from the completed

acquisition date between TRATON and Navistar, and that the modification is not otherwise

intended to modify the Consent Decree. The Court therefore ORDERS that the Consent Decree

be modified in the manner described as follows:

         All references to generally accepted accounting principles or GAAP in the original 1993

Consent Decree in this matter shall be deemed, as of the completed acquisition date between

TRATON and Navistar and onward, to reference the equivalent provision, principle, or standard

under the International Financial Reporting Standards or IFRS.


Dated: August _I I_ , 2021
                                                         Walter H. Rice
                                                         United States District Judge


w:\ wdox\c licnt\009025\00382\0 12338 17 .docx
